 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                 Case No. 07cr162-LAB
11
12               Plaintiff,
13                                             ORDER AMENDING ORDER TO
           v.                                  RELEASE INFORMATION
14
15 ADAM JOSEPH PHIPPS,
16               Defendant.
17
           Upon application, for good cause shown, the government’s motion to modify
18
     the order to release information [Doc. 149] is GRANTED. Pursuant to 18 U.S.C.
19
     § 3509(m), the forensic image and analysis of the Toshiba laptop computer, serial
20
     #78066869H, shall remain in the custody of the U.S. Probation Office, which shall
21
     make the material reasonably available for examination and viewing by the defense.
22
           IT IS SO ORDERED.
23
24         DATED: July 3, 2019            ________________________________
25                                             Hon. LARRY ALAN BURNS
                                               Chief United States District Judge
26
27
28
